                 Case: 1:19-cv-00380-DAP Doc #: 1-2 Filed: 02/21/19 1 of 2. PageID #: 25

AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                      Northern
                                                  __________   District
                                                             District ofof Ohio
                                                                         __________

    Mark Dottore, Court Appointed Receiver for the
                Receivership Entities
                                                                    )
                                                                    )
                             Plaintiff
                                                                    )
                                v.                                  )      Civil Action No.
          Studio Enterprise Manager, LLC, and                       )
             Education Principle Foundation                         )
                            Defendant
                                                                    )


                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Education Principle Foundation
                                         c/o Corporation Service Company, Statutory Agent
                                         251 Little Falls Drive
                                         Wilmington, DE 19808




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Charles A. Nemer, Robert T. Glickman, Robert R. Kracht,
                                         Hugh D. Berkson, Nicholas R. Oleski
                                         McCarthy, Lebit, Crystal & Liffman Co., LPA
                                         101 West Prospect Avenue, Suite 1800
                                         Cleveland, OH 44115


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              SANDY OPACICH, CLERK OF COURT


Date:
                                                                                        Signature of Clerk or Deputy Clerk
                   Case: 1:19-cv-00380-DAP Doc #: 1-2 Filed: 02/21/19 2 of 2. PageID #: 26
AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                  on (date)                          ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                     , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                          ; or

           ’ I returned the summons unexecuted because                                                                             ; or

           ’ Other (specify):
                                                                                                                                          .


           My fees are $                           for travel and $                 for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                         Server’s signature



                                                                                       Printed name and title




                                                                                          Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                     Reset
